MORGAN, Justice
(concurring specially).
I am of the opinion that the trial court was totally in error in giving instruction No. 13 regarding the missing witness. I stress the distinction between the ordinary witness who testifies to facts, and the expert witness who testifies to opinion. Judge McKeever’s quotation from Wigmore1 touches directly on this when it refers to “facts — thereby—elucidated.”
The real damage wrought by the instruction is the injection of prejudice into the case.
State Highway Commission v. Earl, 82 S.D. 139, 148, 143 N.W.2d 88, 92, cites with approval Brown County v. Hall, 61 S.D. 568, 249 N.W. 253, wherein this court said “the party calling such expert makes him his witness, therefore, the fact of prior employment or payment by the opposite party is not relevant or material.” The case of Rapid City v. Baron, S.D., 227 N.W.2d 617 touches even more directly on the issue, citing the above quotation from Earl and points out that the court saw little or no probative value in the admission of such evidence of prior employment, but if any value exists it is “outweighed by the evi-dentiary counter-factors of prejudice and creation of collateral issues”, citing Department of Public Works and Buildings v. Guerine, 19 Ill.App.3rd 509, 311 N.E.2d 722, 725-6. The court went on to point out that while the evidence of previous employment may inadvertently develop through the process of laying appropriate foundation on direct examination or on cross-examination, the allowance of comment in opening statements of counsel and in direct examination created the possibilities of prejudice and collateral issues immediately, and as a result tainted the proceeding ab initio. The instruction would obviously be more damaging in the minds of the jury than the comment described in the Baron case and permitted in the instant case.
As in the Baron case, supra, the defendants had the opportunity to subpoena the witness Akin who was one of the subjects of the discussion in Baron. Upon doing so he would become their witness. He would be testifying as to his opinion as opposed to testifying to any fact. To hold otherwise would require that any condemning authority who may rely on the opinions of a number of valuation experts has to parade each and every one of them to the witness stand to avoid the introduction of prejudicial collateral issues as was done in this case.

. II Wigmore, Evidence § 285 at 162 (1940 ed.).